Citation Nr: 1309787	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a compensable evaluation for left ear hearing loss.

4.  Entitlement to an extraschedular evaluation for service-connected fibromyositis of the knees and wrists.

5.  Entitlement to an extraschedular evaluation for service-connected lumbar spine disability.

6.  Entitlement to an effective date prior to August 28, 2003, for the assignment of a 40 percent evaluation for fibromyositis of the knees and wrists.

7.  Entitlement to an effective date prior to April 29, 2005, for the assignment of a 20 percent evaluation for a lumbar spine disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003, July 2004, August 2006, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

This case was last before the Board in January 2011, when the Board denied service connection for right ear hearing loss, an evaluation in excess of 10 percent for tinnitus, and schedular evaluations in excess of 40 percent and 20 percent for fibromyositis of the knees and wrists and lumbar spine disabilities, respectively.  The Board additionally denied reopening a claim of service connection for a psychiatric disorder, to include schizophrenia; although, the Board did reopen and deny a claim of service connection for a cervical spine disorder.  The Board further denied extraschedular referral for the Veteran's fibromyositis and lumbar spine disabilities, as well as earlier effective date claims for the awards of those schedular evaluations noted above for those two disabilities.  

The Veteran timely appealed the issues decided in the January 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs agreed to partially jointly remand the above claims back to the Board for further development and explanation.  In so doing, the Veteran agreed to accept the Board's January 2011 decision with respect to claims of service connection for right ear hearing loss, increased evaluation for tinnitus, and the increased schedular evaluations for the lumbar spine and fibromyositis of the knees and wrists in the June 2012 Joint Motion for Remand.  The Board therefore considers those four issues to be final.  The Court ordered the Board's January 2011 decision to be vacated with respect to the other issues noted above, and remanded the case back to the Board in a July 2012 Court order.  

The case has been returned to the Board in compliance with the July 2012 Court order; the Board has recharacterized the issues on appeal in order to comport with the concessions made in the Joint Motion for Remand.

The Board remanded the left ear hearing loss claim for further development in the January 2011 decision.  That development having been completed, that claim has also been returned to the Board at this time for further appellate review.  

Finally, the Board notes that in January 2010, the Veteran was denied entitlement to TDIU.  During the pendency of the Veteran's appeal to the Court, the Veteran completed the appellate process with respect to that claim.  The Board therefore has jurisdiction over that claim at this time and will now address that issue along with the other issues on appeal.

At this time, the Board considers the psychiatric claim to be reopened and the Board will recharacterize that claim on appeal to be a claim of service connection for residuals of a traumatic brain injury, to include a psychiatric disorder/schizophrenia.  That claim, the extraschedular evaluations, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A March 2000 rating decision reopened and denied service connection for a psychiatric disorder, to include schizophrenia; the Veteran did not appeal.

2.  The evidence received since the March 2000 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder, to include schizophrenia, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is currently diagnosed with degenerative disc disease of the cervical spine; such was diagnosed many years after discharge from service.

4.  The Veteran's competent and credible lay statements establish that the Veteran's cervical spine symptomatology, including pain and stiffness, initially began in service and have been chronic and continuous since that time.

5.  Throughout the appeal period, the Veteran's left ear hearing loss corresponds with a Level I hearing acuity under Table VI.

6.  While new evidence was received within the one year appellate period following the July 2002 rating decision, particularly a December 11, 2002 treatment record, such evidence is not considered material as it does not relate to an unestablished fact necessary to substantiate the increased evaluation claims denied in the July 2002 rating decision.

7.  The VA treatment records received within one year, and particularly the December 11, 2002 treatment record, do not demonstrate any intent by the Veteran to file for benefits and therefore cannot be found to be informal claims for benefits in this case.

8.  The January 24, 2003 email does not express disagreement with the July 2002 rating decision with respect to either the fibromyositis of the knees and wrists or lumbar spine disabilities; in fact, the lumbar spine disability is not even discussed in that document.

9.  By liberally construing the Veteran's statements in the January 24, 2003 email, that correspondence is found to be an informal claim for increased evaluation benefits for fibromyositis of the knees and wrists in this case.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria establishing service connection for degenerative disc disease of the cervical spine have been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

4.  The criteria establishing an effective date of January 24, 2003, as an informal claim date for increased evaluation of his fibromyositis of the knees and wrists, have been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o), 20.201 (2012).

5.  The criteria establishing an effective date prior to April 29, 2005, for the assignment of a 20 percent disability evaluation for a lumbar spine disability, have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o), 20.201 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the psychiatric disorder claim, as the Board is reopening and remanding that recharacterized claim for further development, no further discussion as to VCAA is necessary at this time as to that issue.  Likewise, as the Board is granting service connection for a cervical spine disorder, a VCAA discussion is not necessary as to that issue.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Regarding the Veteran's left ear hearing loss and earlier effective date claims herein decided, the Board notes that the Veteran was sent letter in September 2005, March 2006 and May 2009 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2006 and May 2009 letters also explained what type of information and evidence was needed to establish a disability rating and effective date, and the May 2009 additionally provided the specific criteria for the rating the Veteran's left ear hearing loss claim.  

Moreover, even if the Veteran had not been provided any of the above notice, the Board notes that he is represented by a high-skilled attorney who is well-versed in the regulations and law necessary to substantiate the Veteran's claims in this case.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, any notice deficiencies herein constitute harmless error and does not unfairly prejudice the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, no further development is required with respect to the duty to notify those claims herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

New and Material Evidence Claim for Psychiatric Disorder

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Veteran was initially denied service connection for a psychiatric disorder, including posttraumatic stress disorder and schizophrenia, in a March 2000 rating decision.  Both of those disorders were denied at that time because they were not well-grounded claims; the Veteran had failed to provide evidence or to respond to inquiries regarding evidence at that time.  The Veteran was notified of that decision in a March 2000 letter.  

Following that notice letter, the first receipt of any evidence regarding any issue was in August 2001, well after the expiration of the one-year appeal period following the March 2000 rating decision.  As no new and material evidence was received within the appeal period following the March 2000 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Incidentally, no new official department records were associated with the claims file since the March 2000 rating decision; accordingly, de novo review of the case is not applicable at this time.  See 38 C.F.R. § 3.156(c).  

Moreover, the Veteran was appropriately notified of the rating decision in the March 2000 letter and no notice of disagreement was received within one year of such notification.  Accordingly, the March 2000 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Therefore, new and material evidence is required to reopen the claim of service connection for a psychiatric disorder, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In a December 2012 letter, Dr. F.L., a private physician, board-certified in psychiatry, concluded that the Veteran's schizophrenia "began during his active duty service in 1993 and has been diagnosed by his VA psychiatrists from 1997 through the present."  The Veteran and his representative have additionally argued that, and submitted in support of that argument numerous peer-review studies and articles, his psychiatric disorder is the result of his motor vehicle accident and subsequent whiplash injury in 1993, including a traumatic brain injury thereof.

The Board finds that the above-referenced evidence constitutes new and material evidence.  It relates directly to whether the Veteran had a psychiatric disorder that began in or is related to active service.  The Veteran's lay evidence and argument, including the numerous studies and articles, regarding whether such is a traumatic brain injury has additionally raised a new potential theory of entitlement-that his psychiatric disorder is part of a larger disorder that stems from his motor vehicle accident in service.  Such evidence additionally provides more information surrounding the etiology of the Veteran's claimed psychiatric disorder.  As a result, this evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  


Service Connection Claim for a Cervical Spine Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran has averred that he should be awarded service connection for his cervical spine disorder.  He has stated that he has had chronic neck pain and stiffness since his motor vehicle accident in 1993.  On the basis of continuity of symptomatology, and by resolving doubt in favor of the Veteran, the Board finds that service connection for degenerative disc disease of the cervical spine is warranted at this time.  

Turning to the evidence of record, the Veteran's service treatment records demonstrate that in July 1993, the Veteran was suffering from neck and low thoracic/upper lumbar back discomfort following a motor vehicle accident in which he was a passenger.  Examination revealed some midline tenderness around the C-6 vertebra.  X-rays revealed a normal cervical spine with the exception of some loss of normal curvature which was believed to be secondary to a splinting of the musculature.  The Veteran was diagnosed with a cervical/thoracic sprain.  The record demonstrates that the Veteran was seen in March 1994 with complaints of low grade C6-7 pain.  X-rays revealed the cervical vertebrae to be intact with no mal-alignment.  The disc spaces were normally maintained, and the remainder of the examination was found to be normal, aside from reversal of the normal anterior cervical curvature of the upper cervical segments.  A December 1994 treatment record notes that the Veteran suffered from chronic low back pain since a motor vehicle accident in 1993, but that the Veteran's neck pain was much resolved.  Subsequent treatment records do not indicate that the Veteran again complained of neck pain.  

In a June 1995 VA examination, however, within a month is his discharge from service, the Veteran reported that he "gets some stiffness of the neck at times."  Examination of the Veteran at that time, however, focused on his lumbar spine rather than his cervical spine.  Likewise for a July 1995 spinal examination.  

Subsequent post-service treatment records do not demonstrate that the Veteran further complained of symptomatology of a cervical spine disability or was treated for such until August 2003.  An August 2001 private physical examination notes that the Veteran's neck had a full range of motion without masses or crepitus.  There was no mention of neck pain or discomfort noted upon examination.  The Veteran was also afforded a general VA examination in March 2002, during which he reported injuring his wrist and back during a motor vehicle accident in 1993.  He also reported suffering from back pain since this time; however, he made no reference to neck pain during this examination and the examiner did not assign any diagnoses pertaining to the cervical spine. 

The first post-service evidence regarding the neck is the Veteran's August 2003 claim of entitlement to service connection for a cervical strain.  However, a subsequent private treatment record dated October 2003 notes that examination of the Veteran's neck revealed it to have a full range of motion without masses or crepitus.  The Veteran was assigned a number of diagnoses at this time, but none of these included a diagnosis regarding the neck or cervical spine.  

Also, the Veteran underwent a VA examination for his fibromyositis in October 2003.  During examination, the Veteran's right posterior neck was shown to be tender at approximately the base of the lateral neck and level with the shoulder.  No diagnosis was rendered at that time with respect to the Veteran's cervical spine.

The Veteran was afforded a VA examination of the lumbar spine in April 2006.  During this examination, the Veteran made no reference to cervical spine or neck pain.  It was noted that examination of the cervical spine revealed no evidence of pain on motion, tenderness, or guarding.  The Veteran was not diagnosed with a cervical spine disability or any associated symptomatology at this time. 

The Veteran was afforded a VA examination of the cervical spine in March 2009.  The Veteran reported that his cervical spine pain had progressively worsened, especially with range of motion, since 1993, and that he had a catching sensation in the neck.  Examination revealed head position to be normal with no abnormal spinal curvatures or cervical spine ankylosis.  There were no objective abnormalities of cervical sacrospinalis.  Range of motion of the cervical spine was flexion to 24 degrees, extension to 48 degrees, left lateral flexion to 31 degrees, right lateral flexion to 25 degrees, left rotation to 50 degrees, and right rotation to 45 degrees.  X-rays of the cervical spine revealed some loss of the normal cervical lordosis which may have been due to patient positioning or muscle spasm.  There was also evidence of early degenerative disc disease seen at C4-5 and, to a lesser extent, at C5-6.  

The examiner opined that the Veteran's current cervical spine disability was not caused by or a result of treatment received during military service.  The examiner based this opinion on the fact that X-rays revealed no residual effects of the 1993 motor vehicle accident.  Furthermore, it was noted that degenerative disc disease may be due to the normal aging process.  Finally, the examiner noted that complaints of cervical spine pain since 1993 were minimal and sporadic and there were no X-ray reports to determine the initial onset of this disorder. 

On the basis of the foregoing evidence, and by resolving doubt in favor of the Veteran, the Board finds service connection for degenerative disc disease of the cervical spine is warranted.  Initially, the Board notes that the Veteran has been shown to have degenerative disc disease of the cervical spine in the March 2009 VA examination, as revealed in those x-rays.  However, as arthritis was not diagnosed, the Board cannot award service connection on a presumptive basis in this case.  See 38 C.F.R. § 3.307, 3.309.  The Board, however, will analyze the cervical spine claim under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Board notes that the Veteran has indicated he has had neck pain or symptoms since his 1993 motor vehicle accident.  The Board finds the Veteran is be 

particularly competent and credible with respect to that assertion, particularly with respect to his chronicity and continuity of those symptoms following service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board notes that the Veteran complained of stiffness in his neck merely a month after discharge from service, in the June 1995 examination.  He also filed a claim for service connection for his neck, and in October 2003, was shown to have a tender right posterior neck.  While the Veteran did not seek treatment or note any neck pain or other symptomatology in the intervening period between June 1995 and October 2003, the Board also notes that none of those instances of noted treatment were in particular for the Veteran's neck or cervical spine; it is entirely plausible that the examiner's did not contemplate any cervical spine symptomatology or ask the Veteran questions pertaining to his cervical spine because he was not actively seeking treatment for that condition at that time.  What the Board finds significant in this case is that while the Veteran did not actively state that he had neck or cervical spine symptomatology, he also did not affirmatively deny the existence of the same.  

The Board, therefore, finds the Veteran credible with respect to his statements that he has intermittent, yet continuous neck symptoms since 1993.  Given this highly competent and credible evidence, the Board finds that the evidence suggesting continuity of symptomatology is at least in equipoise with respect to initial manifestations beginning in service and being chronic and continuous since discharge from service, and that those initial manifestations have significantly worsened to the point of being diagnosed as early degenerative disc disease in the March 2009 examination.  

The Board acknowledges that the March 2009 examiner opined that the Veteran's degenerative disc disease of the cervical spine was not related to military service because there were no x-rays in 1993 demonstrating arthritis at that time.  The Board does not need to reach the question of whether there is a nexus in this case as it has already found that the Veteran's symptomatology of the cervical spine has been chronic and continuous since military service.  

In sum, the Board finds that the Veteran has currently been diagnosed with degenerative disc disease of the cervical spine.  The Veteran has competently and credibly asserted that he has had chronic pain and other cervical spine symptomatology that had initial onset during military service and has been chronic and continuous, if intermittent, since that time; that condition has sufficiently worsened to the point of being diagnosable as degenerative disc disease of the cervical spine in March 2009.  The Board finds that the Veteran's lay evidence in this regard is highly probative and that the evidence of record is at least in equipoise as to this issue.  

Accordingly, by resolving doubt in the Veteran's favor, the Board finds that service connection for degenerative disc disease of the cervical spine is warranted on the evidence of record in this case.  See 38 C.F.R. § 3.102, 3.303(b).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has appealed the evaluation assigned for his left ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2012).

The Board further recognizes that the Veteran's right ear is currently not service-connected.  Accordingly, the Veteran's right ear is assigned a Level I hearing acuity value throughout the appeal period, as instructed by 38 C.F.R. § 4.85(f).  

Turning to the evidence of record, the Board notes that the Veteran submitted his claim for increased evaluation of his left ear hearing loss on April 29, 2005.  A review of the Veteran's VA treatment records associated with the claims file from April 2004 through July 2012 does not demonstrate any treatment specifically for his hearing loss.  Cursory examinations of his ears throughout that period demonstrate that his ears are physically normal.  Likewise, private treatment records also document cursory examinations of the Veteran's ears, noting his hearing his "intact to normal voice."

The Veteran underwent a VA audiological examination in March 2006 during which audiometric testing was performed.  He exhibited puretone thresholds, in decibels (in Hertz or Hz), as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
5
5
10
25
15
13.75
100%
LEFT
10
5
10
50
55
30
100%

The above results are not productive of a pattern of exceptional hearing loss for the Veteran's left ear during this examination, and thus, the Board will not use Table VIa in evaluating hearing loss.  See 38 C.F.R. § 4.86.  The results for the left ear equate to Level I, under Table VI.  See 38 C.F.R. § 4.85.  The Veteran therefore has a Level I hearing acuity with respect to both ears on this examination; such findings are commensurate with no more than a noncompensable evaluation according to Table VII.  Id.  

The Veteran underwent another VA audiological examination in March 2011 during which the Veteran was audiometrically tested.  The Veteran exhibited puretone thresholds, in decibels (in Hertz or Hz), as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination 
RIGHT
5
5
20
30
15
17.5
94%
LEFT
5
10
10
50
65
33.75
94%

The above results are not productive of a pattern of exceptional hearing loss for the left ear during this examination, and thus, the Board will not use Table VIa in evaluating the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results for the left ear equate to Level I, under Table VI.  See 38 C.F.R. § 4.85.  The Veteran therefore has a Level I hearing acuity with respect to both ears on this examination; such findings are commensurate with no more than a noncompensable evaluation according to Table VII.  Id.

During the examinations, the Veteran reported having decreased hearing and that he had difficulty hearing with background noise and difficulty hearing his fiancée, as well as other people.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, and he described the functional impact of such in his statements in support of his claim as well as during his VA examinations, as noted above.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  That mechanical application unfortunately does not yield a compensable evaluation for the Veteran's current level of hearing loss, regardless of whether that hearing loss is due to military service.

Accordingly, the Board finds that a compensable rating for the Veteran's left ear hearing loss must be denied.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left ear hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his left ear hearing loss.  Simply put, the Veteran's left ear hearing loss does not demonstrate an exceptional or unusual disability picture which would warrant referral for extraschedular consideration in this case.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Earlier Effective Date Claims for Awards of Increased Evaluation for Fibromyositis of the Knees and Wrists and a Lumbar Spine Disability

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increased evaluation, is the date of receipt of claim or date entitlement arose, whichever is later.  However, the earliest date as of which it is factually ascertainable that an increase in disability has occurred if claim is received with one year from such, otherwise date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (2012).

The Board notes that both the respectively assigned dates, August 28, 2003 and April 29, 2005, for fibromyositis of the knees and wrists and his lumbar spine disability correspond with dates of receipt of claims for increased evaluations for those two disabilities.  The reasons for that decision and denial for an earlier effective date claims were previously denied in the Board's January 2011 Board decision.  The Board reincorporates that decision herein.  

On appeal to the Court, however, the Veteran and his representative have specifically indicated several theories as to an earlier effective date.  First, the Veteran and his representative argue that the July 2002 rating decision is not final because new and material evidence was submitted within one year of that decision.  The Board notes that the July 2002 rating decision granted 10 percent evaluations for both of the Veteran's claimed disabilities, effective August 14, 2001.  The Veteran was informed of that decision in a July 2002 letter.  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. §§ 3.156(b), 20.302; Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

The Veteran and his representative specifically bring to the Board's attention a December 11, 2002 VA treatment record which notes "[c]hronic back . . . pain since MVA" as well as "[c]hronic . . . knee pain since MVA" and "chronic wrist pain."  The Board notes that this VA treatment record is a Mental Health Physician's Note, which noted that the Veteran had diagnoses of "[c]hronic back and knee pain since MVA" and [c]hronic wrist pain, was a typist after MVA in military."  The Board notes that no complaints or examination for those three conditions was rendered, and certainly no treatment provided for the Veteran's back, knees or wrists at that time.  In fact, the Board notes that those phrases appeared to be simply reiterations of the Veteran's ongoing problems, as noted in both prior and subsequent treatment records.  Review of those records demonstrates similar statements in a December 20, 2002 treatment record, and likewise, no treatment, examination or complaints were noted aside from the chronic pain complaints in the diagnosis section of the mental health record.

The Board finds that such records, while new, are not material and are merely cumulative in this case.  Specifically, it cannot seriously be questioned as to whether the Veteran suffered chronic pain in his back, knees and wrists in July 2002; the point of evaluating the Veteran's fibromyositis and lumbar spine disabilities is to evaluate the functional impact of those disabilities and associated symptoms, including his chronic pain.  Those December 2002 treatment documents do not contain any evidence which would aid in evaluating the functional impact of the disability beyond continuing to demonstrate that the Veteran had chronic pain in his back, knees and wrists.  This is a fact that was already known at the time of the July 2002 rating decision and is cumulative evidence and therefore not material.  See 38 C.F.R. § 3.156(a), (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

The Board further notes that the record contains October 2002 treatment records which note complaints of bilateral hand and knuckle pain, as well as chronic back pain associated with riding his motorcycle.  The Veteran's back pain was unable to be described at that time.  In an addendum to that treatment note, the Veteran's chronic back pain and fibromyalgia were noted as being stable and the pain complaints were associated with the Veteran's hands/knuckles after driving his motorcycle.  The Board additionally notes that these complaints of pain in his hands continued in the record through January 2003, at which time the Veteran stated that he believed his fibromyalgia was the cause of the pain in his hands.

The Board again concedes that these records are new, but are not material.  Specifically, the Board notes that these records noted that the Veteran's back and fibromyositis disabilities were stable.  No treatment or examination of those disabilities was provided, and certainly no criteria on which to evaluate the Veteran under the relevant Rating Criteria were obtained by these records.  The Board finds that such records are therefore not material evidence; those records pertain to pain in the Veteran's hands, and ancillary references to chronic pain that he has suffered in the past and that are considered ongoing management problems are not particularly material in this case.  Quite simply, it again reiterates, and in fact continues to confirm the evidence, which was of record as of the July 2002 rating decision.  See 38 C.F.R. § 3.156(a), (b); Buie, supra.  

Incidentally, the Board also notes that no new official department records were associated with the claims file during that time.  See 38 C.F.R. § 3.156(c).  

The Board therefore does not find that there is any basis to find that the July 2002 was not final on account that new and material evidence being received within the appeal period following the July 2002 rating decision, which required VA to reevaluate the increased evaluation claims for the Veteran's fibromyositis and lumbar spine disabilities.  See 38 C.F.R. §§ 3.156(b), 20.302; Young, supra.

Secondly, the Veteran and his representative have argued additionally that the December 11, 2002 record represents an informal claim for benefits under 38 C.F.R. § 3.157.  Under that theory, a VA examination report will be accepted as an informal claim for benefits once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b), (b)(1) (2012).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2012) (emphasis added).

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

With respect to the Veteran and his representative's arguments that the December 11, 2002 record, in particular, and in general that any of those above noted treatment records, constituted an informal claim for increase, the Board must find that such cannot be so construed.  Again, the Board notes that the December 11, 2002 treatment was for mental health problem, not for physical ailments.  The fact that he had chronic pain in his back, knees and wrists is, again, ancillary to the any particular treatment he was getting at that time.  

Moreover, none of those records demonstrate any intent for the Veteran to obtain an increased evaluation.  In October 2002, the Veteran reported his fibromyalgia and back was stable; he was complaining about pain in his hands, an anatomical area which was not service-connected, and for which there was certainly no medical evidence to link to the Veteran's fibromyositis.  

More importantly, the Board will even concede in this case that the Veteran specifically and significantly may have expressed intent to file for VA benefits with respect to his bilateral hand pain in January 2003, by alleging that his bilateral hand pain was being caused by his fibromyalgia.  Such a statement, particularly in contrast to the previous statements of merely having stabilized chronic back, knee and wrist pain, is particularly significant.  The Board notes that the difference between the Veteran's type of statements and complaints with respect to his bilateral hand pain at that time in juxtaposition with his chronic back, knee and wrist pain is particularly telling with respect to intent to file a claim in this case.  

However, what is clear in these records is that there was no intent on the part of the Veteran to informally request an increase in his disability evaluations for his fibromyositis or lumbar spine disabilities.  The Board notes that merely reporting those symptoms during routine mental health or treatment for other physical ailments does not demonstrate any such intent.  In fact, the Board notes that there was never even any statement in any of those records which would indicate that he was seeking an increase in those disability evaluations.

In conclusion, it is clear by the Veteran's statements in the post-July 2002 rating decision VA treatment records that there was no intent to file a claim for increased evaluation.  Because there needs to be intent to file an informal claim for benefits, and because that intent is not demonstrated in the VA treatment records, and particularly the December 11, 2002 records pointed to in the Joint Motion, the Board finds that an informal claim cannot be inferred in any of the VA treatment records associated with the claims file within the year-period following the July 2002 rating decision. See 38 C.F.R. §§ 3.155, 3.157(b).

Lastly, the Veteran and his representative have argued that a January 24, 2003 email is a notice of disagreement with the July 2002 rating decision.  A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ, which is the RO in this case) and a desire to contest the result.  38 C.F.R. § 20.201 (2012).  No special wording is required, but the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).

The January 24, 2003 email from the Veteran to VA reads, in pertinent part:

I have had a few problems with my claims in Montgomery. . . . My claim was lost for DTAP.  I was eventually awarded 10 [percent] for fibromyalgia which was completely disabling disease and kept me from working. . . . The fibromyalgia is apparently spreading now to my knuckles and I am waiting to see a primary care provider.  I applied for service-connected compensation for schizophrenia and was turned down. . . . 

While the Board concedes that this is a written communication from the Veteran, the claimant, the statement does not express any dissatisfaction or disagreement with an adjudicative decision.  The Veteran's representative would have the Board focus on the second sentence: "I was eventually award 10 percent for fibromyalgia which was completely disabling disease and kept me from working."  

First, the Board notes there is no mention of his lumbar spine disability in the January 2003 email, which focuses solely on the fibromyalgia and schizophrenia claims.  Therefore, the January 2003 email cannot be even remotely construed to be a notice of disagreement with that disability.  Accordingly, the Board finds that the January 2003 email is not a notice of disagreement with the July 2002 rating decision as to the lumbar spine disability.  See 38 C.F.R. § 20.201.

With regards to the earlier effective date for fibromyositis, the January 2003 email does not specify an adjudicative action which he was disagreeing.  He was "eventually" awarded service connection for that disorder prior to July 2002; his evaluation for that disability was increased to 10 percent in the July 2002 rating decision.  Taking the Veteran's statements at face-value, it would appear that he was awarded service connection and initially assigned a 10 percent evaluation for that disability; such is not factually true.  Thus, the statement is unclear as to which adjudicative action that the Veteran is disagreeing with, if in fact that is what those statements could be construed as.  The Board does not so construe those statements that way.

Furthermore, the sentence, when read in context with his claim being lost, reads as a recitation of a factual nature, and not dissatisfaction or disagreement.  What is clear is that the Veteran was having problems with VA, such as VA losing his claim in 1995, and giving him other problems with his schizophrenia claim which he detailed later in the email and which are not excerpted in the pertinent part above.  Eventually, VA service connected him for his fibromyositis problem and then later assigned him a 10 percent evaluation.  The Board does not chose to parse out the phrases "which was completely disabling disease" and "kept me from working" to be dissatisfaction or disagreement with the July 2002 rating decision grant of 10 percent for that disability or the August 2001 effective date.  Rather, the Board reads the entire sentence within the context of the entire email.  If anything, the Veteran is expressing immense displeasure with the adjudicative process and how his claim is handled, but he has not expressed any dissatisfaction or disagreement with the July 2002 rating decision in that January 24, 2003 email.  See Id.

However, the Board does find that the Veteran's statements in this January 2003 email do rise to the level of being an informal claim.  The Veteran notes that he is unable to work, and that his fibromyalgia is apparently getting worse and he is waiting to see a doctor regarding that issue.  The Board liberally construes those statements to be a new claim for benefits, which predates the August 28, 2003 claim for benefits.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Accordingly, the Board finds that an informal claim for increased evaluation for fibromyositis was raised in the January 24, 2003 email; the Board additionally finds that an effective date of January 24, 2003, as an informal claim date for increased evaluation of his fibromyositis of the knees and wrists, is warranted.  However, the evidence of record does not warrant assignment of an effective date prior to April 29, 2005 for the Veteran's 20 percent evaluation of his lumbar spine disability.  See 38 C.F.R. §§3.155, 3.400(o).  

The Board will not determine the evaluation assigned for the period of January 24, 2003 through August 27, 2003, and defers evaluation of that period to the RO in the first instance.

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include schizophrenia, is reopened, and to that extent only is the appeal granted.

Service connection for degenerative disc disease of the cervical spine is granted.

A compensable evaluation for left ear hearing loss is denied.

An effective date of January 24, 2003, as an informal claim date for increased evaluation of his fibromyositis of the knees and wrists is granted.

An effective date prior to April 29, 2005 for the award of a 20 percent evaluation for a lumbar spine disability is denied.


REMAND

After reopening the Veteran's psychiatric disorder on appeal, and reviewing the Veteran and his representative's statements and arguments, the Board is recharacterizing that claim as one for service connection of residuals of a traumatic brain injury, to include a psychiatric disorder/schizophrenia.  

In a December 2012 statement, the Veteran indicated that he developed a psychiatric disorder, headaches and other symptomatology that may be due to a traumatic brain injury in service as a result of his July 1993 motor vehicle accident.  The Board additionally notes that the Veteran is most recently being treated for organic psychosis in his VA treatment records, and there are some notations throughout the record that such is related temporally to the Veteran's 1993 motor vehicle accident.

After thoroughly reviewing the Veteran's claims file, including Dr. F.L.'s December 2012 letter and positive opinion, the Board finds that a comprehensive medical examination and opinion is necessary in this case to identify any and all residuals of traumatic brain injury that the Veteran may suffer from, and whether those residuals, including any schizophrenia, depression or organic psychosis, are due to military service, to include the 1993 motor vehicle accident.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board notes that the Joint Motion for Remand has specifically raised the issue of extraschedular consideration for the issues of fibromyositis of the knees and wrists and the lumbar spine disabilities.  The Board is remanding those issues at this time in order for the RO to address those issues in the first instance.  

Finally, the Board notes that based on the award of service connection for a cervical spine granted above, as well as remanding the above issues for further development, the Board finds that making a decision with respect to entitlement to TDIU would be premature at this time.  Accordingly, the Board finds that the TDIU issue is inextricably intertwined and should be remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tuscaloosa VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any of his claimed TBI/psychiatric, fibromyositis of the knees and wrists, and lumbar spine disorders, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current residuals of a traumatic brain injury, including a psychiatric disorder/schizophrenia, are related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a traumatic brain injury in service, including a psychiatric disorder variously diagnosed as schizophrenia, depression, and/or organic psychosis; headaches; or, other symptomatology.

The examiner is to take as conclusive fact that the Veteran was sound on entrance into the military and was involved in a motor vehicle accident in July 1993.

The examiner should discuss the Veteran's statements regarding the onset of his symptoms, including hearing voices following the motor vehicle accident.  The examiner should also discuss Dr. F.L.'s December 2012 letter.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for residuals of a traumatic brain injury, to include a psychiatric disorder/schizophrenia, referral for extraschedular consideration for service-connected fibromyositis of the knees and wrists and lumbar spine disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


